Case 1:19-cv-02367-ABJ Document 36-7 Filed 12/30/19 Page 1 of 2




       Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit E
                 Case 1:19-cv-02367-ABJ Document 36-7 Filed 12/30/19 Page 2 of 2

Harman-Stokes, Katherine M. (OPCL)


From:                 Harman-Stokes, Katherine M. (OPCL)
Sent:                 Tuesday, December 19, 2017 5:44 PM
To:                   Winn, Peter A. (OPCL)
Cc:                   (b) t6 r      (OPCL)
Subject:              RE: Privacy Act assessment - OIG context
Attachments:          2017-12-19 - Privacy Act Assessment - O!G Records (b) (5), (b) (6)
                           .docx
Importance:           High



Peter,                                          Happy to discuss further tomorrow.
Kathy


From: Harman-Stokes, Katherine M. OPCL)
Sent: Tuesday, December 19, 20174:43 PM
To: Winn, Peter A. (OPCL) (b) (6)
Cc: b 1 16        (OPCL) IL-11 (6i
Subject: Privacy Act assessment - OiG context
Importance: High

Peter, (b) (5)
Kathy
